Citation Nr: 1728345	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-21 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether the severance of service connection for lumbar strain associated with status-post herniated nucleus pulposus, L4-L5, was proper.

2.  Entitlement to a rating in excess of 10 percent for status-post herniated nucleus pulposus, L4-L5, with chronic lumbar strain and degenerative changes.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1982 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester New Hampshire.  Jurisdiction has been transferred to the RO in Indianapolis, Indiana.

In June 2010, the Veteran testified before a Decision Review Officer at a hearing at the RO.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to an increased rating for radiculopathy of the lower right extremity has been raised by the record in the August 2011 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also December 2016 Report of General Information.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO granted service connection for status-post herniated nucleus pulposus, L4-L5, and a 10 percent rating was assigned based on limitation of motion of the lumbar spine under Diagnostic Code 5243.

2.  In the April 2004 rating decision, service connection was also granted for lumbar strain and a separate 10 percent rating was assigned based on limitation of motion of the lumbar spine under Diagnostic Codes 5237.

3.  In an April 2009 rating decision, after giving the Veteran proper notice, the RO severed service connection for lumbar strain, effective April 2, 2009.

4.  The award of a separate 10 percent rating for lumbar strain was clearly and unmistakably erroneous because service connection was also awarded for status-post herniated nucleus pulposus, L4-L5, rated as 10 percent disabling, and both ratings were predicated on limitation of motion, thus constituting prohibited pyramiding.

5.  Throughout the rating period on appeal, the Veteran's lumbar spine disability been manifested by complaints of pain and limitation of motion, but forward flexion has exceeded 60 degrees; there is no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  At no time has the service-connected lumbar spine disability been manifested by incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks in any 12-month period.


CONCLUSIONS OF LAW

1.  The severance of the separate 10 percent rating for lumbar strain associated with status-post herniated nucleus pulposus, L4-L5, was proper.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1, 3.105, 4.71a, Diagnostic Codes 5237, 5243 (2016).

2.  The criteria for a rating in excess of 10 percent for status-post herniated nucleus pulposus, L4-L5, with chronic lumbar strain and degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With regards to the increased rating claim adjudicated herein, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As for the propriety of the severance action undertaken by the RO, the RO followed the procedures outlined in 38 C.F.R. § 3.105, which included notice requirements specifically relating to reductions of compensation awards, as will be discussed in greater detail below.  Consequently, the notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply with regards to the propriety of the severance.

I.  Severance of Service Connection for Lumbar Strain

In general, once service connection has been granted and a separate rating assigned, it will be severed or reduced only where evidence establishes that the original grant of service connection was clearly and unmistakably erroneous, and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d) (2016); Daniels v. Gober, 10 Vet. App. 747 (1997).  VA has the burden of proof in establishing that the original grant was clearly and unmistakably erroneous.  Id.

With respect to applicable procedural safeguards, when severance of service connection or reduction is warranted, a rating proposing the action will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d) (2016); see Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

With respect to the substantive requirements to sever a grant of service connection, VA must demonstrate that the grant was clearly and unmistakably erroneous.  The same standards apply as those used in a determination of clear and unmistakable error in a final decision under section 3.105(a).  Unlike section 3.105(a), however, section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474 (1997); see also Venturella v. Gober, 10 Vet. App. 340 (1997). 

To determine whether clear and unmistakable error was present in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

Factual Background

In an April 2004 rating decision, the RO granted service connection for status-post herniated nucleus pulposus, L4-L5 and assigned a 10 percent rating under Diagnostic Code 5243 for intervertebral disc syndrome.  The assigned rating was based on range of motion findings during a March 2004 VA examination, which revealed forward flexion to 90 degrees, with the onset of pain at 90 degrees; extension to 20 degrees, with the onset of pain at 20 degrees; right and left lateral flexion to 30 degrees; and right and left rotation to 30 degrees.  

In the April 2004 rating decision, the RO also granted service connection for lumbar strain, secondary to status-post herniated nucleus pulposus, L4-L5 and assigned a separate 10 percent rating.  Similar to the status-post herniated nucleus pulposus, L4-L5, the 10 percent rating for the lumbar strain was based on the range of motion findings at the March 2004 VA examination.  

In November 2007, the Veteran filed increased rating claims for his lumbar spine disabilities.  

In a July 2008 rating decision, the RO proposed to combine the lumbar strain with the status-post herniated nucleus pulposus, L4-L5 and sever the separate 10 percent rating for lumbar strain.  The RO found that a clear and unmistakable error was made in assigning the separate10 percent rating for the lumbar strain.  In so finding, the RO noted that assigning separate evaluations for status-post herniated nucleus pulposus, L4-L5 and lumbar strain resulted in pyramiding, which is precluded under the law.  Thus, the RO proposed to sever service connection for lumbar strain due to clear and unmistakable error and add lumbar strain to the rating for status-post herniated nucleus pulposus, L4-L5 with chronic lumbar strain and degenerative change.  

In a September 2008 letter, the Veteran was notified of the proposed severance of service connection for lumbar strain and was informed that the severance would not change his overall percentage or monthly compensation.  He was also advised that he had 60 days to submit additional evidence showing why the severance was not warranted and also that he could request a hearing.  The Veteran did not submit any additional evidence nor did he request a personal hearing.   

In the April 2009 rating decision on appeal, the RO severed service connection for lumbar strain associated with status-post herniated nucleus pulposus, L4-L5.  

Analysis

After a review of the evidence, the Board finds that severance of service connection for lumbar strain associated with status-post herniated nucleus pulposus, L4-L5 was proper.   

As a preliminary matter, the Board finds that the RO followed the procedural safeguards set forth in 38 C.F.R. § 3.105(d).  As set forth above, the RO prepared a rating decision prosing severance of service connection, setting forth the facts and the reasons for its decision.  The RO notified the Veteran of the proposal in a September 2008 letter and afforded him the opportunity to submit additional evidence and request a personal hearing.  The Veteran did not submit additional evidence or request a hearing.  Therefore, the RO effected the proposed severance in the rating decision now on appeal.  Based on the foregoing, the Board finds that the procedural requirements of 38 C.F.R. § 3.105(d) were met.  The Veteran does not contend otherwise.

The Board also finds that severance of service connection was proper because it was clearly and unmistakably erroneous for the RO to have granted service connection for lumbar strain and assigned a separate 10 percent rating in addition to the grant of service connection for status-post herniated nucleus pulposus, L4-L5, also rated at 10 percent disabling.  In so finding, the Board observes that both disabilities are rated based on limitation of motion under 38 C.F.R. § 4.71a.  Notably, range of motion findings from the March 2004 VA examination were relied on in the assignment of both ratings.  Because the Veteran's service connected status-post herniated nucleus pulposus, L4-L5, rated under Diagnostic Code 5243, contemplates limitation of motion of the lumbar spine, a separate rating for lumbar strain under Diagnostic Code 5237, which also considers limitation of motion of the lumbar spine, was not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and  5010 (2016).  Such action would amount to impermissible pyramiding.  38 C.F.R. § 4.14 (2016). 

In sum, the Veteran was awarded service connection for status-post herniated nucleus pulposus, L4-L5and assigned a 10 percent rating that took into account limitation of motion of the lumbar spine.  Therefore, the Veteran should not be separately service-connected for a back disability with the similar manifestations.  As such, the award of service connection for lumbar strain was clearly and unmistakably erroneous.  Thus, severance of service connection for lumbar strain was proper.

II.  Increased Rating for Service-Connected Lumbar Spine Disability

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA's Rating Schedule evaluates disabilities of the spine pursuant to a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2016).

That formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance. Under Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Under Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2016).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is assigned.  When intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assigned.  When intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Factual Background

The Veteran was provided a VA examination in July 2008 at which time he reported persistent dull aching in the lumbar region.  However, pain did not radiate and there were no flare-ups or incapacitating episodes.  There were also no hospitalizations or surgery associated with the condition, except as previously established.  The examiner noted that there was no bowel or bladder dysfunction or saddle paresthesia.

On physical examination, there was no tenderness, paravertebral muscle spasms, or gross deformity of the lumbar spine.  Straight-left raising was negative for radicular symptoms.  On range of motion testing, the appellant had forward flexion from 0 to 90 degrees; backward extension from 0 to 30 degrees; lateral rotation from 0 to 30 degrees bilaterally; and lateral flexion from 0 to 20 degrees bilaterally.  Active and passive range of motion of the lumbosacral spine was not additionally limited by pain, fatigue, lack of endurance, incoordination, or repetitive use.

On neurological evaluation, muscle tone, bulk, and power were normal throughout.  Sensation was intact to all modalities.  Deep tendon reflexes were normal active with plantar reflex responses bilaterally.  The appellant was able to heel, toe, and tandem walk.  Romberg was absent.  

In testimony provided during the June 2010 hearing at the RO, the Veteran reported that he self-treated his back condition.

The appellant was provided an additional VA examination in May 2011.  It was noted that the lumbar pain was in the low back and intermittently in the right and left legs.  In the past 12 months, there had been no incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  The current treatment for the spinal conditions consisted of Motrin.  The Veteran reported flare-ups that, on average, occurred 1 time per year and generally lasted for approximately 2 days.  The flare-ups were precipitated, but not aggravated, by physical activity such as lifting or excessive stooping.  Rest and medication alleviated symptoms associated with the flare-ups.  The examiner noted that during flare-ups or following repetitive use, the Veteran's range of motion, but not function, would be additionally limited by pain but not by weakened movement, excess fatigability, endurance, incoordination, or functional loss.  

It was noted there was muscle stiffness with fatigue and muscle spasms especially in the morning.  The Veteran gave a history of spinal weakness associated with leg pain and decreased spinal motion.  He also described near constant right leg and intermittent left numbness and paresthesia.  He had no bladder complaints, bowel complaints, or history of erectile dysfunction.  The Veteran stated that he did not use any spinal braces, shoe inserts, corrective shoes, or ambulatory aids.  He reported that he could walk for an unlimited period of time and could stand for 45 minutes before he has to stop.  The examiner noted that the Veteran was not unsteady and had not fallen due to spine problems in the last 12 months.  

On inspection, the spine, limbs, position of head, symmetry, and rhythm of spinal motion were within normal limits.  The lumbar spine showed a mild loss of lordosis.  The Veteran's gait was normal.  He could rise to the toes and heels without difficulty, although he tired on the right after only 5 raises.  There was no functional limitation on standing.  The tandem gait was unremarkable.  There were no callosities, breakdown, or abnormal show wear pattern that would indicate abnormal weight bearing.  The Veteran's posture and Romberg test were normal.  

On range of motion testing, the Veteran had forward flexion to 75 degrees; extension to 24 degrees; left and right lateral flexion to 23 degrees; left lateral rotation to 25 degrees; and right lateral rotation to 24 degrees.  Lasegue's test showed diffuse low back pain, without pain or other symptoms, during straight leg raising.  No Waddell's signs were present, including pain with axial loading and turning trunk as a unit and regional complaints of pain.  The examiner noted that there was no objective evidence of painful spinal motion, tenderness, or guarding.  There was no palpable paraspinal muscle spasm.  There was also no objective evidence of spinal muscle weakness or atrophy in the paraspinal muscles.  The examiner noted that unless stated otherwise, both active and passive ranges of motion were identical.  Additionally, there was no ankylosis or abnormality of the paraspinal musculature of the spine.  

On neurological testing, the Veteran had strength of 5 out of 5 and both tone and rapid alternating movements were within normal limits.  Pronator drift was negative and there was no atrophy, fasciculation, or tremor.  Deep tendon reflexes were symmetrical and 2 out of 4 throughout, except it was absent on the right and 1+ on the left ankle jerk.  Toes were downgoing bilaterally and sensory testing revealed a normal light touch, pinprick, vibration, and double simultaneous extinction except these were diminished in the right lateral calf and foot.  Cerebellar testing revealed normal finger-to-nose and normal heel-shin testing bilaterally.  

On VA examination in December 2016, the Veteran reported flare-ups which required him to put a pillow behind his back and put up his feet.  

On range of motion testing, the Veteran had forward flexion to 70 degrees; extension to 20 degrees; right and left later flexion to 15 degrees; and right and left lateral rotation to 20 degrees.  Pain was noted on flexion, however the examiner opined that it did not result in or cause functional loss.  There was no additional loss of function or range of motion after repetitive testing.  There was no evidence of pain on weight bearing and there was no localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The examiner indicated that pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time.  However, he was unable to describe functional loss in terms of range of motion without speculation because he was not present with the Veteran when it occurred.  The examiner noted that functional limitation during flare-ups were medically consistent with the Veteran's statements.  However, he was unable to describe functional loss in terms of range of motion without speculation as he was not present with the Veteran during flare-ups.  

There was no guarding or muscle spasm of the thoracolumbar spine.  Additionally, muscle strength test was normal and there was no muscle atrophy.  It was noted that the Veteran had radiculopathy in the lower extremities.  There was no finding of intervertebral disc syndrome.  The examiner noted that here was scar in the low lumbar region.

Analysis

Applying the facts in this case to the legal criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's lumbar spine disability.  

As set forth above, the Veteran's lumbar spine disability has been manifested by complaints of pain and limitation of motion.  However, the evidence does not suggest that forward flexion of the lumbar spine was limited to 60 degrees or that the combined range of motion of the thoracolumbar spine was not greater than 120 degrees.  At worst, the Veteran's lumbar spine was manifested by forward flexion to 70 degrees with a combined rating of 160 degrees.  See December 2016 VA examination.  Moreover, there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As such, a rating in excess of 10 percent based on limitation of motion is not warranted at any time during the period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Additionally, the Board notes that the Veteran's lumbar spine disability has been rated under Diagnostic Code 5243 for intervertebral disc syndrome.  Thus consideration has been given as to whether a higher rating is warranted based on incapacitating episodes.  However, the clinical records contain no indiction that the appellant has been prescribed bed rest by any physician for his lumber spine disability.  While the Veteran reported that bedrest was required during flare-ups, incapacitating episodes as defined by the application regulation have not been demonstrated.  As such a rating in excess of 10 percent is not warranted for incapacitating episodes.  

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Veteran has complained of pain and flare-ups.  However, after reviewing the record, the Board concludes that the objective evidence does not reflect the functional equivalent of symptoms, supported by adequate pathology, required for the assignment of a rating in excess of 10 percent based on functional loss.

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's lumbar spine disability could not receive a higher rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115(b).

The Board has also considered that the Rating Schedule specifically provides that neurological symptoms are to be rated separately under the appropriate diagnostic code.  In this case, the evidence indicates that the Veteran has radiculopathy of the lower extremities.  However, service connection for radiculopathy has been granted.  No additional neurological abnormities were found on examination.  Thus, a separate evaluation for additional neurological disability is not warranted.  

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the claim of entitlement to a rating in excess of 10 percent for the appellant's service-connected lumber spine disability.   As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but absent any indication or allegation that the appellant is unemployable as a result of her service-connected lumbar spine disability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.



ORDER

Severance of service connection for lumbar strain associated with status-post herniated nucleus pulposus, L4-L5, was proper; restoration of service connection is not warranted. 

Entitlement to a rating in excess of 10 percent for status-post herniated nucleus pulposus, L4-L5, with chronic lumbar strain and degenerative changes, is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


